Citation Nr: 1444720	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include migraine headaches and memory loss. 

2.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service in the Army from September 1988 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 


FINDINGS OF FACT

1.  There is no corroboration of the Veteran's alleged stressor of having been attacked by South Koreans during peacetime service in South Korea.  

2.  Residuals of any in-service head injury, to include headaches or memory loss, are not shown by the evidence of record. 

3.  A diagnosis of posttraumatic stress disorder (PTSD) is not shown.

4.  A psychiatric disorder, to include a depressive disorder, is not related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury, to include migraine headaches and memory loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a psychiatric disorder, to include a depressive disorder and PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  By letter in May 2008, prior to the September 2008 rating decision denying service connection for head injury residuals, and by letter in November 2009, prior to the January 2011 rating decision denying service connection for PTSD, the RO satisfied VA's duty to notify the Veteran.  That letter notified the Veteran of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  38 U.S.C.A. § 5103A.  All identified and available post-service treatment records have been secured.  The service treatment records and VA treatment records are on file or are contained within Virtual VA.  The Veteran has not reported having had any postservice private treatment for the claimed disabilities.  The Veteran was scheduled for a Travel Board hearing but did not attend the hearing.  

The adequacy VA examinations in May 2010, as to the claimed head injury residuals, and a psychiatric examination in November 2010, as to the claimed PTSD have not been challenged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The VA examination reports are adequate as they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and medical opinions.  38 C.F.R. § 3.326 (2013).   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).

Service personnel records confirm that the Veteran was stationed in South Korea from February 1990 to June 1991.  Service treatment records show that in December 25, 1990, the Veteran was seen for a laceration of the left side of his face.  He reported that he had slipped in the snow.  On examination it was noted that there had been no loss of consciousness, but he had slight bleeding and bruising.  The wound was cleaned and a bandage was applied.  The assessment was a superficial laceration.  

The Veteran was seen again on January 2, 1991, for cuts on the back of his head and cheek, and the left shoulder.  He stated that the cuts were due to a "scrap down range."  He was ataxic with slurred speech, and there was an odor of alcohol on his breath.  A neurological evaluation revealed no abnormality.  An approximately 4 centimeter (cm.) superficial head laceration of the occiput was sutured.  The assessment was a head laceration and contusion.  When seen again on January 3, 1991, he complained of throbbing pain, headaches, and dizziness.  The assessment was that these symptoms were due to head trauma.  It was noted that he had no visual problems, nausea or vomiting, numbness or tingling, increased blood pressure, or a headache which had persisted for longer than five days or which awoke him at night.  He was seen again on January 9, 1991, for removal of the head wound sutures and it was observed that the head wound was healed.  

In December 2009, the Veteran's spouse stated that she had known the Veteran before he was stationed in Korea, and when he returned "he was a different person."  The Veteran's spouse reported that he returned from Korea, he had nightmares, mood swings, headaches, and "sometimes he foregets [sic]."  She further stated that he did not talk about what happened in Korea and drank "a lot" of alcohol.  

In January 2010, the Veteran reported that on the night of January 1, 1991, he was attacked from behind by a "gang" of South Koreans.  He was struck on the back of the head with a meat cleaver.  The gang also kicked him numerous times until fellow soldiers came to his aid.  

On examination in May 2010, the Veteran reported having been assaulted on January 1, 1991, in Korea.  He stated he was hit on the back of his head with a meat cleaver causing him to lose consciousness for an unknown period of time.  He was taken to a military hospital emergency room, the posterior head wound was sutured, and he was released.  The examiner observed that the emergency room note indicated that there had been no loss of consciousness.  The examiner also noted that the service personnel file showed that the Veteran was taking classes from the 4th to the 18th of January 1991, with an above average performance.  The Veteran reported that he began having problems with headaches in approximately 2008.  He complained of having short-term memory problems in recent years.  The Veteran had never been treated for a traumatic brain injury.  After a physical examination, the examiner found no neurological diagnosis.  The examiner noted that the service treatment records did not contain any records of a traumatic brain injury.  The examiner concluded that the delayed onset of the Veteran's symptoms was not consistent with a traumatic brain injury.  

On VA psychiatric examination in November 2010, it was observed that a VA clinical record of March 2009 stated that the Veteran related having been depressed in 2000 for approximately six months but had not received any mental health treatment or evaluation at that time.  He believed that his depression was due to excessive alcohol consumption, not getting enough sleep, and family problems.  He stated that he and his wife had been separated during that time.  He denied any other history of depression or other mood problems, and denied any history of psychosis.  While he complained of having some paranoia since military service, he did not describe delusional beliefs, although he reported having nightmares, dreams of deceased friends, tornadoes, and other violent incidents.  The VA examiner in November 2010, noted that a VA mental health note in April 2009 showed that the Veteran had been laid off from work and unemployed for about a year.  He was currently on probation and had recently started attending drug and alcohol classes, as required by his probation.  While expressing interest in treatment, he also minimized the magnitude of his dependence on alcohol.  

At the time of the 2010 psychiatric examination, the Veteran reported having been attacked by a gang of Koreans, at which time he was kicked and hit on the back of the head with a meat cleaver.  He reported that he had lost consciousness but the wound was sutured at a military hospital following which he was released.  He stated that thereafter he was on bed rest for about a week and while he made formation he did not do anything else, including light duty, based on doctors' orders.  He also reported that during the attack he had been scared for his life.  He denied having any disciplinary or other adjustment problems during service.  He also denied having any post-military traumatic events.  He had a conviction in 1995 for driving while intoxicated and had successfully completed probation.  He was on probation for a 2006 burglary.  He stated that his felony conviction had a lot to do with his inability to find work.  He had never been hospitalized for psychiatric purposes but had begun outpatient treatment in 2008.  The examiner observed that an October 2010 VA treatment note showed that the Veteran reported that he ruminated on trauma he reportedly experienced in the military.  An August 2010 VA treatment note reflected that the Veteran reported hearing Asian voices inside his head, felt paranoid, and could not go places where he saw Asian people.  He complained of flashbacks of being assaulted in Korea.  A VA treatment note in May 2010 showed the service treatment records did not contain any record of a traumatic brain injury and, thus, the delayed onset of the symptoms was not consistent with a traumatic brain injury.  The November 2010 VA psychiatric examination noted that the Veteran believed he had problems with his memory and concentration.  He complained of depression and of having had migraine headaches since the 1990s.  

The examiner concluded that the Veteran did not meet the DSM-IV stressor criterion for a diagnosis of PTSD.  Rather, the history he related conflicted with his service treatment records, and therefore was not credible.  Also, his report of trauma contained internal inconsistencies, in that he both states that he lost consciousness but could feel the meat cleaver being moved in the back of his head when those that attacked him had tried to remove it.  He stated he was put on bed rest for a week but the service treatment records did not reflect this.  Also, the examiner noted that the Veteran had received only three stitches to the back of his head.  The service treatment records noted that the injury was incurred in a "scrap" did not further identify the nature of the injury.  The psychiatric examiner stated that the results of psychological testing were invalid and not interpretable.  Also, the Veteran did not report "persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness" to meet the criteria for PTSD.

The examiner also concluded that the Veteran did meet DSM-IV criteria for a depressive disorder, not otherwise specified.  In the examiner's opinion, the service treatment records did not provide adequate support for a possible causation between treatment in-service and the current signs and symptoms of the depressive disorder.  Moreover, there were concerns about the Veteran's credibility as to the nature of the injury to his head and subsequent claims of symptoms and disability.  Thus, it was the examiner's opinion that the Veteran's depressive disorder, not otherwise specified, was not caused by or a result of the in-service head wound.  Rather, the depressive disorder was most likely secondary to the Veteran's financial and family problems stemming from his unemployment.  Further, his depressive disorder was most likely responsible for his current quality of life. 

A July 2013 clinical notation reflects assessments that the Veteran's history included "TBI/migraines."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection based on in-service incurrence requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (2013).  

The first requirement for service connection is a medical diagnosis of PTSD.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2013) (noting that VA has adopted the nomenclature of the DSM-IV).  

Residuals Of A Head Injury, 
To Include Migraine Headaches And Memory Loss

The contemporaneous service treatment records show that the Veteran sustained a minor head laceration, without loss of consciousness, and that the injury occurred in a military setting, i.e., "down range."  There is no suggestion that thereafter, he was limited in the performance of his duties or required bed rest, and likewise after his sutures were removed he did not required any further treatment during service.  This evidence conflicts with the recently related version of events related by the Veteran of an off base assault with a meat cleaver, with an extended period of recuperation.  In fact, he reported that the meat cleaver, essentially, had been imbedded in his skull, but the service treatment records show that the injury was of much less severity, and required only three stitches.  In fact, no skull x-rays were taken.  Similarly, the Veteran's statements have not been consistent as to whether he lost consciousness.  Likewise, the service treatment records show that the injury did not occur off base, as the Veteran now reports and he did not require bed rest, as he now reports.  Accordingly, the Board finds that the Veteran's statements as to the incidents surrounding the head injury are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The VA clinical records which reflect that the Veteran had a history of a traumatic brain injury are clearly no more than a simple recordation of the history the Veteran has only recently begun to relate, i.e., of an in-service assault.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (finding that a medical history provided by a veteran and recorded without additional enhancement or analysis is not probative medical evidence).  On the other hand, 

Accordingly, the Board finds that not only does the Veteran's more recently reported version of having sustained an in-service assault lacking in credibility, there is also no corroboration of such an event ever having occurred.  In sum, the Board finds that the head injury, as recently described, did not occur in the manner which the Veteran alleges.  As to this, the statement from his wife specifically noted that he had not spoken to her about the putative in-service stressor.  

Moreover, the probative medical evidence demonstrates that the Veteran's complaints of headaches and memory loss are of recent origin.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder).  Importantly, the May 2010 VA neurology examination found that the Veteran had no neurological disability associated with his minor head wound during military service.  Thus, service connection for residuals of a head injury, to include migraine headaches and memory loss is not warranted.  

A Psychiatric Disorder, 
To Include A Depressive Disorder And PTSD

The Board has concluded that the probative evidence of record does not show an inservice assault as claimed nor is there a diagnosis of PTSD.  Accordingly, service connection for PTSD is not warranted. 

The only psychiatric disorder which has been formally diagnosed is a depressive disorder.  As to this, the Veteran and the medical examiners have related the onset of his depressive symptoms to setbacks in his personal life, which occurred many years after separation from active service.  The VA examiner in 2010 concluded that the Veteran's current depressive disorder is unrelated to military service.  Thus, service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is not warranted.  

The Board finds that the preponderance of the evidence is against the claims on appeal.  This being the case, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury, to include migraine headaches and memory loss, is denied.  

Service connection for a psychiatric disorder, to include a depressive disorder and PTSD, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


